Citation Nr: 0733636	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-38 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for vestibulitis, claimed 
as dizziness, nausea, and vomiting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and S. R.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.  The undersigned Veterans Law 
Judge remanded this appeal in October 2006 for further 
development.  After careful review of the record, the Board 
concludes that such development was satisfactorily completed 
and that it may now proceed with a decision on the merits.

For good cause shown, namely, the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
his service.

2.  The competent evidence does not demonstrate that the 
veteran manifested vestibulitis during service or within one 
year of service separation; his current vestibulitis is not 
otherwise related to his active duty service.


CONCLUSION OF LAW

Vestibulitis, claimed as dizziness, nausea, and vomiting, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it presumed to have been incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in October 2004 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The October 2004 letter was sent to the veteran prior to the 
May 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  First, the 
veteran's service medical records are associated with the 
claims folder.  Although information received from the 
National Personnel Records Center (NPRC) indicates that the 
veteran's record was destroyed in a 1973 fire, the Board 
observes that the veteran's service medical records were 
associated with the claims folder prior to 1973.  Thus, they 
were not destroyed.  

In addition to the veteran's service medical records, 
relevant VA treatment records lay statements from the 
veteran's family members, private treatment records, and a 
January 2005 treatment summary from Dr. Peerless are of 
record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  In fact, in August 2007, the veteran 
indicated that he had no additional evidence or information 
to submit.  Finally, the Board notes a VA examination was 
afforded in conjunction with the veteran's claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.





Analysis

The veteran contends that he developed vestibulitis, with 
accompanying symptomatology of dizziness, nausea, and 
vomiting, while driving a truck and firing cannons during 
combat operations in World War II (WWII).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the present case, there is nothing in the veteran's 
service medical records which demonstrates any complaints of 
dizziness, nausea, and vomiting, or a diagnosis of 
vestibulitis during service.  However, the Board found in its 
October 2006 remand that the evidence demonstrates that the 
veteran engaged in combat with the enemy as contemplated by 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2007).  As such, the Board found that the 
veteran's lay testimony that he experienced feeling sick and 
dizziness during combat operations was sufficient evidence of 
such in-service symptomatology.  Id.  

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
Thus, in order to establish service connection, the veteran 
must present competent medical evidence that his current 
vestibulitis is related to his in-service symptoms of feeling 
sick and dizziness.

After a careful review of record, the Board concludes that 
the competent medical evidence does not demonstrate that the 
veteran's vestibulitis, claimed as dizziness, nausea, and 
vomiting, is related to his active duty service.  Moreover, 
the evidence does not demonstrate that such disability 
manifested within one year of service separation.  Thus, 
service connection on a presumptive basis is also not 
warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007) (certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service).

Although the veteran contends that he developed vestibulitis 
during service, this determination is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the Board is 
not competent to make such medical determinations; thus, it 
must rely on the competent medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As noted above, there is no evidence that the veteran was 
diagnosed with vestibulitis during service.  There is, 
however, a letter from the veteran's physician, Dr. Peerless, 
received in 2004, which states that he "treated...[the 
veteran]...for the past fifty years for tinnitus, vestibulitis, 
and neurosensory hearing loss due to acoustic trauma while in 
the service."  Written by a medical professional, this 
letter serves as competent evidence of an onset date for the 
veteran's vestibulitis.  Unfortunately, it indicates that the 
veteran's vestibulitis began in 1954, nearly 10 years after 
his separation from service.  

The Board observes that this significant lapse in time 
between the veteran's active service and the first diagnosis 
of vestibulitis weighs against his claim of service 
connection.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue). 

However, while weighing against the veteran's claim, evidence 
of a post-service diagnosis is not fatal to the veteran's 
claim.  Rather, as discussed above, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the present case, the 2004 letter from Dr. Peerless states 
that the veteran has vestibulitis due to acoustic trauma.  
See also letter from Dr. Peerless received in January 2005.  
Such evidence is pertinent as the veteran was found to be 
engaged in combat.  Thus, exposure to acoustic trauma is 
conceded.  38 U.S.C.A. § 1154(b).  Dr. Peerless's medical 
opinion thereby appears to link the veteran's vestibulitis to 
an incident of service.

However, also of record is a January 2007 VA examination 
report providing a medical opinion that "it is less likely 
than not that the veteran's vestibulitis is the result of an 
injury, disease or incident in service, including his combat 
operations [emphasis added]."  In her report, the examining 
physician indicates that this opinion was based on a through 
review of the claims file, as well as a history and 
examination of the veteran, which failed to demonstrate 
evidence of long-standing vestibulitis.  Following an 
examination of the veteran, the examiner diagnosed the 
veteran as having benign positional vertigo and a component 
of orthostasis secondary to blood pressure medication.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In evaluating the two medical opinions of record, Dr. 
Peerless's and the VA examiner's, the Board finds that the 
January 2007 VA opinion is much more probative than the 
statements made by Dr. Peerless.  In this regard, the private 
opinion from Dr. Peerless has little probative value because 
it fails to discuss the reasons for the etiological opinion 
provided.  See Sklar, supra.  Moreover, Dr. Peerless's 
opinion was not based on a review of all of the evidence of 
record.  See Gabrielson, supra.  In contrast, the VA opinion 
is more detailed, reflects a greater knowledge of the 
veteran's medical history, and provides a sound basis for the 
conclusion provided.  Thus, for the reasons discussed above, 
the Board affords more probative weight to the January 2007 
VA opinion, which found that the clinical evidence of record 
did not support a finding that the veteran's vestibulitis was 
related to service, including any injuries due to combat 
operations.

The Board is sympathetic to the veteran's, and his accredited 
representative's, contentions that his current vesitibulitis 
is related to service.  Unfortunately, as discussed above, 
neither his representative nor himself is competent to 
provide such evidence.  See Espiritu, supra.  Rather, the 
Board must rely on the competent medical evidence of record.  
Furthermore, the Board carefully considered whether Dr. 
Peerless's medical opinion placed the veteran's claim in 
equipoise, thereby affording him the benefit of reasonable 
doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  However, seeing as Dr. Peerless's 
medical opinion is of such a cursory and speculative nature, 
without any explanation or basis in the contemporaneous 
record, that the Board finds it of little probative value.  

Thus, with consideration of the veteran's service medical 
records, the probative VA examiner's report, and the length 
of time following service prior to a recorded diagnosis, a 
preponderance of the evidence is against the veteran's claim 
for service connection for vestibulitis, claimed as 
dizziness, nausea, and vomiting.  Therefore, the claim is 
denied



CONTINUED ON NEXT PAGE...
ORDER

Entitlement to service connection for vestibulitis, claimed 
as dizziness, nausea, and vomiting, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


